DETAILED ACTION
This is in response to the request for continued examination filed on February 17, 2021.

Status of Claims
Claims 1 – 52 are pending, of which claims 1, 13, 27, and 39 are in independent form.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2021 (five IDS) and 2/18/2021 (two IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

claims 34 and 46 include ‘means for’ language, but the limitations are modified by sufficient structure, material, or acts for performing the claimed function (‘by a sending processing element’ and ‘via one or more routing elements’).  Thus, these claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	New claims 27 – 52 include many ‘means for’ limitations.  The means described in Applicant’s specification are cited below.

Claim 27
“means for decoding a fabric vector instruction” – [0388] compute element (CE).
“means for type-determining that the instruction source operand is a fabric vector” – [0389] compute element (CE).
“means for associating a virtual input queue and a respective receive virtual channel with the fabric vector” - ??
“means for receiving at least one fabric packet” – [0106] receiving processing element.
“means for selectively reading the number of input data elements” – [0383] compute element (CE) performs actions of Fig. 14, step 1407.
“means for selectively performing an iteration of the operation” – [0383] compute element (CE) performs actions of Fig. 14, step 1409.



Claim 28
“means for selectively reading” – [0383] compute element (CE) performs actions of Fig. 14, step 1407.
“means for selectively performing” – [0383] compute element (CE) performs actions of Fig. 14, step 1409.
“means for executing the fabric vector instruction” - [0416] compute element (CE) and Fig. 16, step 1603.

Claim 33
“means for saving information about the fabric vector instruction” – [0557] compute element (CE).
“means for executing one or more next instructions” - [0416] compute element (CE) and Fig. 16, step 1603.
 
Claim 37
“means for writing the source operand descriptor” - ??

Claim 39
“means for decoding a fabric vector instruction” – [0388] compute element (CE).
“means for type-determining that the instruction source operand is a fabric vector” – [0389] compute element (CE).
“means for associating a virtual input queue and a respective receive virtual channel with the fabric vector” - ??

“means for writing at least one fabric packet” – [0383] compute element (CE) performs actions of Fig. 14, step 1408.
“means for transmitting the at least one fabric packet” – Fig. 14, step 1411.

Claim 40
“means for selectively performing” – [0383] compute element (CE) performs actions of Fig. 14, step 1409.
“means for writing” – [0383] compute element (CE) performs actions of Fig. 14, step 1408.
“means for executing the fabric vector instruction” - [0416] compute element (CE) and Fig. 16, step 1603.

Claim 45
“means for saving information about the fabric vector instruction” – [0557] compute element (CE).

Claim 37
“means for writing the destination operand descriptor” - ??


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 – 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “means for associating a virtual input queue and a respective receive virtual channel with the fabric vector,” “means for writing the source operand descriptor,” and “means for writing the destination operand descriptor” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No clear linking is found in Applicant’s specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 28 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 28 and 40 state “and further comprising means for executing the fabric vector instruction” in lines 4 – 5.  This phrase is indefinite because it is not clear what is said to ‘further comprise’ the means for executing.  The examiner believes that the system further comprises the means for executing.  The examiner recommends amending claim 28 to state “and the system further comprising means for executing the fabric vector instruction.”
Also, claims 28 and 40 state “the second means for selectively reading comprises the first means for selectively reading, and the second means for selectively  performing comprises the first means for selectively performing” and “the second means for performing comprises the first means for performing and the second means for writing comprises the first means for writing,” respectively.  It is unclear how a first means comprises a second means.  It would seem that there is only one means if one means comprises another means.  

Allowable Subject Matter
Claims 1 – 52 contain allowable subject matter.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a fabric vector instruction with a fabric vector source operand specified by a source operand descriptor, the descriptor enabled to specify one of at least the fabric vector and a memory vector, responsive to determining that the type of source operand 
The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a fabric vector instruction with a destination operand specified by a destination operand descriptor, the descriptor enabled to specify one of at least the fabric vector and a memory vector, responsive to determining that the type of destination operand is a fabric vector, associating a virtual output queue and a transmit virtual channel with the fabric vector, writing data elements to the virtual output queue, and transmitting the packet from the virtual output queue in accordance with a transmit virtual channel, as are now included in independent claims 13 and 39, in combination with the other elements recited, which is not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184